CONCURRING OPINION BY
WECHT, J.
Kevin Johnson (“Appellant”) went on trial for murder in the first degree. If convicted, he faced the death penalty.1 The stakes can be no higher. The punishment can be no more severe.
A lawyer was duly appointed to represent Appellant. Yet, in preparing to defend Appellant and his life in this capital case, that lawyer visited Appellant in jail exactly once. AVhat is more, that brief and solitary visit did not occur until the very night before jury selection commenced.
Appellant and trial counsel did have two other interactions. They met briefly prior to Appellant’s preliminary hearing, and briefly at Appellant’s formal arraignment. No trial preparation occurred at either of these proceedings.
The learned majority today rejects Appellant’s claim that these minimal contacts constituted ineffective assistance of counsel. The majority does so by finding that, while sparse, the contacts between Appellant and counsel were nonetheless “substantive.” M.O. at 244. A fair review of the record in this case reveals that the attorney-client interactions were anything but substantive. Indeed, they were cursory and shallow. I discuss this below.
Nonetheless, for reasons that I set forth further below, I do not believe that Appellant ultimately can demonstrate prejudice arising from these regrettable circumstances. Therefore, although I cannot subscribe to the majority’s reasoning, I do concur in its result.2
*248To be entitled to relief on an ineffective assistance of counsel claim, a PCRA3 petitioner must plead and prove facts establishing that: (1) the underlying claim has arguable merit; (2) counsel’s actions or omissions lacked a reasonable basis; and (3) counsel’s actions resulted in prejudice. Commonwealth v. Cox, 603 Pa. 223, 983 A.2d 666, 678 (2009); Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973, 975 (1987). In the PCRA context, prejudice means that, absent counsel’s actions or omissions, there is a reasonable probability that the outcome of the proceedings would have been different. Cox, 983 A.2d at 678. Counsel is presumed to be effective; the burden lies upon the petitioner to demonstrate otherwise. Id.
Appellant’s primary claim is that Attorney Gallagher was ineffective because *249(apart from brief encounters at the preliminary hearing and the formal arraignment) he met with Appellant only once, that sole consultation being a fifteen to twenty minute prison visit on the night before jury selection was to begin in Appellant’s capital murder trial. This claim of ineffectiveness is governed by the Pennsylvania Supreme Court’s decision in Commonwealth v. Brooks, 576 Pa. 332, 839 A.2d 245 (2003).4 In Brooks, a death penalty ease, the defendant represented himself, choosing to do so because his attorney had not met with him once before trial. Id. at 247 & n. 3. Counsel there admitted that he did not meet with the defendant in the jail prior to trial, confessing that he was not “looking forward to spending any time alone with Mr. Brooks.” Id. at 249. Counsel recalled conducting only one thirty-minute telephone conversation with the defendant. Id.
In reversing the defendant’s conviction and finding trial counsel ineffective for his trifling efforts, our Supreme Court held:
It should go without saying that no lawyer, no matter how talented and efficient, can possibly forge a meaningful relationship with his client and obtain adequate information to defend that client against first-degree murder charges in a single thirty-minute telephone conversation. Although a lawyer can always learn certain information from his client over the telephone, we simply would be discounting the gravity of a death penalty case were we to say that a lawyer representing a defendant in such a case has done his job effectively when he has spent only limited time on the telephone with his client. Indeed, the very nature of a capital case, typically quite involved and always subjecting the defendant to the possibility of death, clearly necessitates at least one in-person meeting between a lawyer and his client before trial begins. Without such a meeting, there is little to no hope that the client will develop a defense plan. Moreover, only a face-to-face meeting allows an attorney to assess the client’s demeanor, credibility, and the overall impression he might have on a jury. This is of particular importance in cases in which the client may take the stand in his defense or at the penalty phase in an attempt to establish the existence of particular mitigating circumstances.
Id. (emphasis added). The Court went on to rule that trial counsel lacked a reasonable basis for his failure to meet the defendant in-person, and that the appellant suffered prejudice as a result. Id. at 249-50.
I do not read Brooks to create a bright-line rule that allows lawyers to avoid being found ineffective in capital cases so long as they simply and perfunctorily consult once with the client in person. Brooks made expressly clear that in-person visits with a client, particularly in capital cases, are essential to allowing a lawyer to “forge a meaningful relationship with his client” and to providing for constitutionally adequate representation. Id. As the above-emphasized language highlights, the Supreme Court held that counsel must make “at least” one visit. Undoubtedly, coun*250sel’s efforts must be examined in each case individually, considering the unique circumstances of each situation. The number of necessary face-to-face visits -will vary depending on the complexity and extensiveness of the issues and evidence involved in each particular case.
Brooks sets a constitutional floor. It does not set a ceiling. One meeting is necessary. It may not be sufficient. To hold otherwise, as I believe the majority does in this case, would permit counsel to satisfy his constitutional duty to consult with his client with only a single visit at the jail, and to achieve this regardless of when that meeting occurred, what information was available to the client and counsel at the time, and what was discussed and decided during the meeting. To the contrary, I read Brooks not only to impose a duty to meet with a client “at least” once, but also to require that the meeting(s) in fact address the substantive issues outlined in Brooks itself, as well as any other issues essential to the zealous representation of the particular client. It hardly should need to be emphasized that this requirement is especially critical in a death penalty case.
In Brooks, our Supreme Court posited the face-to-face meeting as an integral and essential aspect of trial preparation. No practitioner would dispute that, often, multiple meetings are necessary fully to flesh out a defense or to formulate a plan to impeach or counter the Commonwealth’s evidence. Indeed, quite often, more than one meeting is needed simply to foster that basic trust which is necessary between a defendant, whose life and liberty are on the line, and his attorney. At this late date, there can be little doubt that this trust-building process can be especially challenging and time-consuming across cultural, economic, and racial divides that often lie between a defendant and his lawyer.
In short, to comply with Brooks, there must be not only “at least” one face-to-face meeting; that meeting also must be substantive. The Brooks Court was not prescribing some perfunctory, clock-punching form for form’s sake. Such an empty exercise would mock our Constitution. The meeting cannot be an afterthought or a token visit made only to comply with the bare minimum standard. Unfortunately, the lawyer’s eleventh-hour visit in this case was just that. I do not believe that our law approves of drive-by lawyer visits to capital case clients. Hence, on this point, I cannot join the majority, which ultimately concludes that counsel’s last minute visit was sufficient to satisfy Brooks’ mandate.
The majority states that “it is hard to fathom how, despite the time limitations of Attorney Gallagher’s meetings, these meetings were not substantive.” Majority Opinion (“M.O.”) at 244. I take a more skeptical view. The “meetings” upon which the majority relies include Attorney Gallagher’s representation of Appellant at the preliminary hearing and arraignment, a brief conversation immediately prior to the preliminary hearing, one alleged phone call, and the above-referenced prison visit that occurred the night before jury selection began. As evidence that these “meetings” were “substantive,” the majority points out that trial counsel hired an investigator who attempted to locate Appellant’s alibi witness, called multiple witnesses at trial, and effectively cross-examined the Commonwealth’s witnesses. Id. While these points ultimately may help to establish that Appellant did not suffer prejudice notwithstanding the lawyer’s inadequate efforts to meet and consult with Appellant, see infra, they do not prove that the lawyer’s contacts with Appellant were substantive.
*251In fact, as I suggest below, these points actually demonstrate the opposite. The witness and alibi information obtained and utilized by Attorney Gallagher was not obtained through any effort by Attorney Gallagher, but rather through Appellant’s persistent attempts to contact Attorney Gallagher by way of multiple letters. Notes of Testimony (“N.T.”), PCRA hearing, 3/06/2006, at 40, 63-64.
The majority cannot “fathom” how the contacts between Attorney Gallagher and Appellant were non-substantive. Respectfully, I can. Upon closer inspection, it becomes quite apparent that precisely none of the “meetings” referenced by the majority were substantive. The first contact between Attorney Gallagher and Appellant occurred at the preliminary hearing, prior to which Appellant and counsel had no communication whatsoever. Attorney Gallagher merely showed up on the date of the hearing and introduced himself to Appellant five minutes before the hearing began. N.T. at 39. Appellant had no opportunity to discuss the case with Attorney Gallagher before the hearing commenced. Appellant tried to tell Attorney Gallagher that he did not commit the crime. Appellant also attempted to give Attorney Gallagher names of witnesses that Appellant believed would exonerate him. However, Attorney Gallagher declined to have a substantive conversation with Appellant, instead telling Appellant to send him any case-related information through the mail. N.T. at 65. It is patently clear that nothing “substantive” for Brooks purposes occurred at this preliminary hearing.
The next “meeting” occurred at the formal arraignment, where Appellant entered a plea of not guilty. N.T. at 39. Between the preliminary hearing and the formal arraignment, Attorney Gallagher did not visit Appellant in jail. He did not respond to any of Appellant’s letters. This latter failure, of course, occurred notwithstanding Attorney Gallagher’s own instruction to Appellant to mail him information. Moreover, there is no evidence whatsoever in the record indicating that any substantive trial preparation discussions occurred at the formal arraignment that would justify characterizing this encounter as a substantive meeting for Brooks purposes.
The majority claims that Attorney Gallagher “performed at least one telephone consultation.” M.O. at 244. There is no evidence in the record that this telephone consultation ever occurred. To the contrary, Appellant repeatedly testified that he never spoke to Attorney Gallagher by telephone:
Q: Did you call Mr. Gallagher?
A: I may have called him once or twice; but I wrote him letters.
Q: Did you ever speak to Mr. Gallagher when you called the office?
A: No sir.
N.T. at 40.
To its credit, the PCRA court wanted to be clear on this particular point:
THE COURT: Maybe I missed this. Did you at any time speak to him on the telephone, or any other way?
THE DEFENDANT: No, sir.
N.T. at 41.
The following exchange occurred when questioning by PCRA counsel resumed:
Q: Did you have any phone calls with Mr. Gallagher prior to the night before trial?
A: I may have called him once or twice; and I don’t believe that I ever had a chance to speak with him. I don’t think I spoke with him ever, once.
N.T. at 47. Thus, despite the majority’s finding to the contrary, see M.O. at 243-44, *252the record does not support a finding that any telephone conversation occurred between Attorney Gallagher and Appellant, let alone a substantive one.
Perfunctory encounters at pre-trial hearings and arraignments and phantom telephone conversations cannot and do not stand in for substantive face-to-face consultations, in jail or in any other place. They cannot replace the substantive in-person visits that Brooks requires. There is danger in a wooden validation of pro forma encounters as satisfying Brooks. If Brooks means anything, it surely must mean that personal consultation between a capital defendant and his lawyer has to amount to something more than a meaningless formality. And yet, that is all that happened here.
The majority implicitly elasticizes Brooks so as to allow limited, indirect contacts to satisfy that case’s substantive requirements, particularly the requirement for an in-person consultation. Indeed, the majority concludes that, “based on the work Attorney Gallagher performed,” he did “obtain adequate information to defend [Appellant] against first-degree murder chargesf.]” M.O. at 244 (modifications in original). However, the Brooks Court required unequivocally that the threshold be met in advance, at least in part, by a substantive, face-to-face meeting. Today’s majority reasons backward from trial to find that the contacts between Attorney Gallagher and Appellant were substantive and Rroo/cs-compliant, because Attorney Gallagher was able to locate and call five witnesses at trial, to identify and attempt to locate Appellant’s alibi witness, and to effectively test the Commonwealth’s case.
These witness efforts were enabled solely by the information provided in Appellant’s unanswered letters, as well as the discovery materials in the case. There is no evidence of record to show that these efforts were informed by any substantive, in-person contact between Appellant and Attorney Gallagher. That they occurred at all without such a meeting does not demonstrate their constitutional adequacy. Rather, what they do instead is raise questions as to how much more might have been done on Appellant’s behalf had counsel satisfied Brooks’ consultation requirement.
Common sense dictates that these matters undeniably were investigated and prepared long before Attorney Gallagher’s last-minute visit with Appellant. Appellant testified that the visit only lasted fifteen to twenty minutes. Jury selection commenced the next day. This encounter could not have been a substantive discussion regarding preparation for the upcoming trial. At best, the meeting might have amounted to some crash course in how the trial, with Appellant’s very life hanging in the balance, would proceed. Appellant testified that Attorney Gallagher entered the prison meeting room and said, “The Commonwealth wants to try your case tomorrow. ... They’re going to put on three witnesses to say that you were over at this house during the time of the shooting. We’re going to put on our witnesses to say that you were elsewhere, selling clothing. The jury is going to deliberate; and hopefully, they’ll say you’re not guilty.” N.T. at 49. This discussion may have been reasonable if it were held by way of introduction months prior to trial. However, it occurred on the night before trial was to begin. That is a breathtaking measure of casualness in any criminal case, let alone a capital one.
Brooks’ core premise is that at least one in-person meeting is necessary effectively to represent a defendant facing a first-degree murder trial. The meeting is not optional; nor (important here) is it a mere formality. The meeting is essential *253to resolve the many issues implicated in preparing for a murder trial. By way of illustration and example, murder trials often involve the following, non-exhaustive list of issues: (1) impeaching the credibility of fact witnesses; (2) utilizing and/or challenging the validity of forensic or ballistics evidence; (3) investigating and challenging the quality of the police investigation; (4) filing and litigating pre-trial motions; (5) examining discovery materials for information that is exculpatory or can be used in impeachment; (6) observing and assessing the credibility of the defendant himself; (7) discussing the benefits and perils of the defendant testifying in his own defense; (8) formulating proposed jury instructions calibrated to the particular evidence and issues involved in the case; (9) discussing whether to opt for a bench or jury trial, and the strategy to be employed to obtain a fair and impartial jury; and (10), in capital cases, discussing combatting potential aggravating circumstances and uncovering and presenting mitigation evidence. In addition to resolving these issues, a defendant should understand the potential sentences he faces, the procedure and course of a trial, and any potential plea bargains or available avenues to pursue a plea bargain. There can be no serious suggestion that today’s majority genuinely believes that these consultations occurred here on the eve of trial.
Any substantive discussion between an attorney and client, particularly in a death penalty setting, should include most, if not all, of the above-listed points. Moreover, it is beyond cavil that the discussion should be held when time remains for trial counsel to steer his representation of the client based upon the information and preferences gleaned during the meeting. In other words, a Brooks meeting cannot be so near to trial that counsel cannot act upon any information received from the defendant. Otherwise, the “meeting” is a mere formality; indeed, it is a mockery, a nullity. I do not for a moment believe that this is what our Supreme Court intended or expressed in Brooks.
In this case, Attorney Gallagher’s eleventh-hour meeting was not only untimely; it also was non-substantive. Because the meeting was so late in the trial preparation process, Attorney Gallagher could not have discussed any of the above-listed factors in any detail. Indeed, Appellant testified that Attorney Gallagher did not review the discovery materials with him, did not discuss Appellant’s right to testify or whether it was beneficial to testify, and did not discuss any other material aspect of his defense. N.T. at 50.
I would find that Appellant’s claim satisfies the arguable merit prong of the ineffectiveness test. Sadly, our ability to consider whether trial counsel had a reasonable basis for not visiting Appellant until the night before trial, for failing to return any of Appellant’s phone calls and letters, and for failing to involve Appellant in any other significant way in his own defense is constrained by the fact that counsel has since died. Nonetheless, I would find that Appellant also has satisfied this prong of the ineffectiveness test. I can conceive of no reasonable explanation for neglecting to meet with a capital defendant until the night before trial, at which point it would in any event be too late to act upon any of the defendant’s input. I fear that the learned majority today sends a message to the criminal bar that is muddled and counterproductive.
However, I ultimately must conclude that Appellant cannot demonstrate that he was prejudiced by Attorney Gallagher’s rampant derelictions. As the majority observes, despite his dubious methods and paltry efforts at communication, Attorney *254Gallagher secured the testimony of five defense witnesses; identified and attempted to locate an additional alibi witness; effectively cross-examined the Commonwealth’s witnesses; and even successfully argued to the trial court that the Commonwealth could not establish a factual and/or legal basis to support an aggravating circumstance for imposition of a death sentence. Apparently, Attorney Gallagher excelled on the fly. His methods are not worthy of emulation. But they sufficed to defeat Appellant’s prejudice claim here.
Appellant cannot demonstrate that, had Attorney Gallagher met with him earlier in the process and discussed more substantive issues, there was a reasonable probability that the result of the trial would have differed. Cox, supra. The evidence against Appellant was overwhelming.
On October 8, 1986, Appellant and his accomplice went to a residence in southwest Philadelphia seeking drug-dealer Lyndon “Cowboy” Morris (“Morris”). When they arrived, James Smith was in a second-floor bedroom with Opal Nickson, Angelo Smith, and Elijah Bennett, smoking marijuana and cocaine. James Smith went downstairs to answer Appellant’s knock on the door. When Smith got there, Appellant brandished a revolver while his accomplice produced a sawed-off shotgun. Appellant demanded to see Morris. Smith took them to the second floor, where they encountered the other men. At gunpoint, Appellant demanded that these men lie on floor.
Appellant knocked on Morris’ door. Morris opened the door, but immediately tried to shut it upon observing the shotgun. The accomplice fired a shot through the door, which hit Morris in the abdomen. Appellant rushed into the room and fired his revolver at Morris multiple times, hitting Morris in the chest while he was on the ground. Appellant and his accomplice took Morris’ money and narcotics and fled.
At trial, Nickson, Bennett, James Smith, and Angelo Smith unequivocally identified Appellant as one of the perpetrators of Morris’ murder. Despite his inexplicable failure to consult with Appellant, Attorney Gallagher did call five witnesses on Appellant’s behalf. These included alibi witnesses who testified that Appellant was selling clothes at the time of the murder and fact witnesses who contradicted the Commonwealth’s witnesses’ description of what Appellant was wearing and the vehicle in which he was riding. The jury chose to reject these witnesses, presumably based upon the Commonwealth’s overwhelming identification evidence. This choice was within the decisional discretion of the jury. We are not free to intrude upon that discretion. See Commonwealth v. Cooper, 596 Pa. 119, 941 A.2d 655, 662 (2007) (appellate court may not substitute its own judgment for the jury’s, “as it is the fact finder’s province to weigh the evidence, determine the credibility of witnesses, and believe all, part, or none of the evidence submitted”).
I, too, believe that the Commonwealth’s evidence was overwhelming. Based upon my review of the record, Appellant has not proffered any evidence sufficient to demonstrate that any additional actions by Attorney Gallagher probably would have resulted in a different verdict, particularly in light of the Commonwealth’s substantial identification evidence.
Thus, I am constrained to concur in the result reached by the majority, despite my belief that Attorney Gallagher’s representation fell well short of what our law requires.

. Appellant was convicted. However, as the majority points out, the trial court ultimately ruled that the Commonwealth could not establish its proposed aggravating circumstance, to wit, that Appellant’s actions endangered another person. Majority Opinion ("M.O.”), at 239. Accordingly, the trial court directed the jury, which was set to determine Appellant's fate, to recommend a life sentence. Notes of Testimony (“N.T.”), 2/5/1988, at 941-42. That sentence was imposed on July 1, 1988.


. Appellant raises or attempts to raise several additional issues before this Court. See M.O. at 240-42 (citing Appellant’s brief at 4). With the exception of the points raised in this concurring opinion, I join the majority’s resolu*248tion of those claims, including its rejection of Appellant’s claim that he is entitled to relief under United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984).
Furthermore, I agree with the majority that the remaining claims raised by Appellant in his brief are waived. In his 1925(b) Statement, Appellant makes the following allegations: "(a) the trial court erred and abused its discretion in dismissing the PCRA petition; (b) the trial court erred and abused its discretion in denying petitioner PCRA relief; (c) the trial court erred and abused its discretion in failing to order a new trial; (d) the trial court erred and abused its discretion when it failed to state its reasons on the record for the denial of PCRA relief; (e) the trial court erred and abused its discretion in denying PCRA relief when the evidence clearly showed that trial counsel utterly failed to visit, consult, confer, communicate or otherwise fulfill his responsibility to consult with Mr. Johnson in advance of trial; (f) the trial court erred and abused its discretion when it failed to follow the clear directives of the Superior Court that petitioner should receive relief if he established the lack of communication between himself and trial counsel; (g) the trial court erred and abused its discretion when it failed to conduct further evidentiary hearings on the remaining issues raised in the PCRA petition despite the express reservation of the parties; (h) the trial court erred in failing to find that the complete abdication of counsel’s responsibilities to consult with his client pretrial constitutes ineffective assistance of counsel; (i) the trial court erred in failing to find that petitioner is entitled to relief under United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984) (where prejudice is presumed); (j) the trial court erred in failing to find that petitioner is entitled to relief under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (requiring proof of prejudice); (k) the trial court erred in failing to find that petitioner is entitled to relief under Commonwealth v. Brooks, 576 Pa. 332, 839 A.2d 245, 248 (2003); (Z) the trial court erred in failing to order a new trial. Petitioner meets the two-prong standard of the Sixth Amendment: his counsel provided deficient, unreasonable representation in a critical area of the pretrial preparation and consultation, and confidence in the outcome is undermined as a result, establishing prejudice. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Williams v. Taylor, 529 U.S. 362, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000); (m) the trial court erred in failing to find that petitioner meets Pennsylvania's three part test for claims of ineffective assistance. In Commonwealth v. Moore, 569 Pa. 508, 805 A.2d 1212 (2002), the Pennsylvania Supreme Court held that in order to establish a claim of ineffective assistance of counsel under the PCRA, an appellant must show that: (1) the claim is of arguable merit; (2) counsel had no reasonable strategic basis for his or her action or inaction; and (3) but for the errors and omissions of counsel, there is a reasonable probability that the outcome of the proceedings would have been different.” 1925(b) Statement, 9/9/2009, at 4-6 (verbatim except for minor grammatical edits for clarity).
I agree with the majority that, with the exception of the claims that trial counsel was ineffective for failing to consult with Appellant prior to trial and that he is entitled to relief under Cronic, Appellant's 1925(b) statement failed to include the claims that he has now raised in his brief. See Brief for Appellant at 4-5. Therefore, those issues must be deemed waived. Like the majority, I accordingly offer no opinion as to the merits of the waived claims discussed in Appellant's brief.


. Post-Conviction Relief Act, 42 Pa.C.S. §§ 9541-46.


. In Brooks, our Supreme Court only addressed trial counsel’s duty in a capital case to conduct at least one in-person jail visit with an incarcerated defendant. The Court did not discuss the obligations of trial counsel where the defendant is not in jail, or when the charged crime is not first-degree murder with the possibility of a death sentence. In a concurring opinion, Justice Eakin opined that the principle should not be limited to capital cases. Brooks, 839 A.2d at 248 (Eakin, J., concurring). Because Appellant herein was incarcerated and facing a capital trial, Brooks is squarely on point. Thus, I do not offer any view as to whether Brooks should be extended to other situations.